UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to CHINA SPORTS HOLDING COMPANY LIMITED (Exact name of registrant as specified in Charter) Delaware 000-52623 37-1532843 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) Yangdai Village, Chendai County Jinjiang City, Fujian Province People’s Republic of China (Address of Principal Executive Offices) +86 (139) 1074-2777 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer xSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of May 23, 2011: 10,000,000 CHINA SPORTS HOLDING COMPANY LIMITED FORM 10-Q March 31, 2011 TABLE OF CONTENTS PART 1 - FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited). 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 11 Item4. Controls and Procedures. 11 PART II - OTHER INFORMATION Item 6. Exhibits. 12 SIGNATURES 13 2 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” that involve risks and uncertainties. Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer toChina Sports Holding Company Limited.“SEC” refers to the Securities and Exchange Commission. 3 PART I—FINANCIAL INFORMATION Item 1.Financial Statements. CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 4 CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page(s) Condensed Consolidated Balance Sheets F-1 Condensed Consolidated Statements of Income and Comprehensive Income F-2 Condensed Consolidated Statements of Stockholders’ Equity F-3 Condensed Consolidated Statements of Cash Flows F-4 Notes to Condensed Consolidated Financial Statements F-5 5 CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES (FORMERLY KNOWN AS MONDO ACQUISITION III, INC.) CONDENSED CONSOLIDATED BALANCE SHEETS (AMOUNTS EXPRESSED IN US DOLLARS) March31, December 31, ASSETS (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of $nil allowance Prepaid land use rights – current portion Inventories Total current assets OTHER ASSETS Property, plant and equipment, net Deposit for land use right Prepaid land use rights – long-term portion Total non-current assets Total assets $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES Short-term bank loans $ $ Accounts payable Other payables and accruals Due to a related party Income taxes payable Total current liabilities Total liabilities STOCKHOLDERS' EQUITY Preferred stock, $0.001 par: 10,000,000 shares authorized, none shares issued and outstanding - Common stock, $0.001 par: 40,000,000 shares authorized, 10,000,000 and 10,000,000 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Statutory reserves Retained earnings Accumulated other comprehensive income Total China Sports stockholders' equity Non-controlling interests Total equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. F-1 CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES (FORMERLY KNOWN AS MONDO ACQUISITION III, INC.) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (AMOUNTS EXPRESSED IN US DOLLARS) For the Three Months Ended March 31, NET REVENUE $ $ Cost of goods sold ) ) GROSS PROFIT Operating expenses: Selling expenses ) ) General and administrative expenses ) ) Total operating expenses ) ) Income from operations Other income (expenses): Interest income Interest expense ) ) Total other income Income before income taxes Provision for income taxes ) ) Net income Income attributable to non-controlling interests ) ) Net income attributable to China Sports stockholders $ $ Other comprehensive income attributable to China Sports stockholders Foreign currency translation adjustments Comprehensive income attributable to China Sports stockholders Comprehensive income attributable to non-controlling interests Total comprehensive income $ $ Earnings per share attributable to China Sports stockholders Basic $ $ Diluted $ $ Weighted average number of shares outstanding Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements F-2 CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES (FORMERLY KNOWN AS MONDO ACQUISITION III, INC.) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (AMOUNTS EXPRESSED IN US DOLLARS) Attributable to China Sports stockholders Common Stock Additional Accumulated Other Non- Number of Paid-in Statutory Retained Comprehensive controlling Shares Amount Capital Reserves Earnings Income Interests Total At January 1, 2011 $ Net income - Foreign currency translation adjustment - At March 31, 2011 $ The accompanying notes are an integral part of these condensed consolidated financial statements. F-3 CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES (FORMERLY KNOWN AS MONDO ACQUISITION III, INC.) UNAUDITED CONSEDNSED CONSOLIDATED STATEMENTS OF CASH FLOWS (AMOUNTS EXPRESSED IN US DOLLARS) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to cash provided by operating activities Interest income receivable on loan due from a related party - ) Depreciation and amortization (Increase) decrease in assets: Accounts receivable Inventories ) Increase (decrease) in liabilities: Accounts payable ) ) Other payables and accruals ) Income taxes payable ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property, plant and equipment ) - Payment of deposit for land use right - ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Advances from related parties - Repayments of short-term bank loans - ) Net cash provided by (used in) financing activities ) Foreign currency translation adjustment Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL DISCLOSURE INFORMATION Cash paid for interest $ $ Cash paid for income taxes $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES Interest receivable on loan due from a related party $ - $ The accompanying notes are an integral part of these condensed consolidated financial statements. F-4 CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES (FORMERLY KNOWN AS MONDO ACQUISITION III, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1DESCRIPTION OF BUSINESS AND ORGANIZATION Nature of operations China Sports Holding Company Limited (formerly known as Mondo Acquisition III, Inc., the “Company” or “China Sports”) was incorporated in the State of Delaware on October 30, 2006.On February 12, 2010, the Company completed a share exchange with Kobe Sport (International) Company Limited (“Kobe Sport”).As a result of the share exchange, the Company is no longer a shell company and, through its subsidiaries, primarily engages in design, manufacturing and sales of sports shoes, sportswear and related accessories. On March 12, 2010, the Company received written consents in lieu of a meeting of stockholders from a shareholder holding 6,300,000 voting shares representing approximately 63% of the total voting stock of the Company to amend its Articles of Incorporation to change its name from “Mondo Acquisition III, Inc.” to “China Sports Holding Company Limited”. The change in name became effective on April 20, 2010. Corporate organization As of March 31, 2011, details of the subsidiaries of the Company are as follows: Subsidiaries’ names Domicile and date of incorporation Ownership by the Company Principal activities Kobe Sport (International) Company Limited (“Kobe Sport”) British Virgin Islands September 25, 2009 100% Intermediate holding company Nam Kwong Trading Company Limited (“Nam Kwong”) Hong Kong October 8, 2009 100% (through Kobe Sport) Intermediate holding company Kobe Brand and Properties Management Company Limited (“Kobe Brand”) Hong Kong April 26, 2010 100% (through Kobe Sport) Not yet commenced business Fujian Jinjiang Hengfeng Shoes & Garments Co., Ltd. (“Hengfeng”) People’s Republic of China (“PRC”) March 2, 1992 94% (through Nam Kwong) Design, manufacturing and sales of sports shoes, sportswear and related accessories Share Exchange On February 12, 2010, the Company entered into a share exchange agreement ("Share Exchange Agreement”) under which the Company issued 9,000,000 shares of its common stock, par value $0.001, to the shareholders of Kobe Sport (the “Kobe Sport Shareholders”) in exchange for all the issued and outstanding shares of Kobe Sport (the “Share Exchange”).As a result of the Share Exchange, Kobe Sport has become the Company’s wholly-owned subsidiary and Kobe Sport Shareholders acquired 90% of the Company’s issued and outstanding stock. Concurrent with the Share Exchange, Mr. Anding Lin (the managing director of Kobe Sport and all of its operating subsidiaries, “Mr. Lin”) was appointed the Chief Executive Officer of the Company. As a result, the Share Exchange has been accounted for as a reverse acquisition using the purchase method of accounting, whereby Kobe Sport is deemed to be the accounting acquirer (legal acquiree) and the Company to be the accounting acquiree (legal acquirer).The financial statements before the date of the Share Exchange are those of Kobe Sport with the results of the Companybeing consolidated from the date of the Share Exchange. The equity section and earnings per share have been retroactively restated to reflect the reverse acquisition and no goodwill has been recorded. Kobe Sport was incorporated in the British Virgin Islands on September 25, 2009.On December 4, 2009, pursuant to a restructuring plan set out below, Kobe Sport has become the holding company of a group of companies comprising Nam Kwong, a company incorporated in Hong Kong, which holds 100% equity interests in Hengfeng, a limited liability company organized under the existing laws of PRC. Kobe Brand was incorporated in Hong Kong by Kobe Sport on April 26, 2010. F-5 CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES (FORMERLY KNOWN AS MONDO ACQUISITION III, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1DESCRIPTION OF BUSINESS AND ORGANIZATION (CONTINUED) Reorganization of Hengfeng Hengfeng is a sino-foreign joint stock limited liability company established in the PRC. On December 4, 2009, Hengfeng underwent a reorganization (“Reorganization”).Before the Reorganization, Hengfeng had been owned as to 94% by Nam Kwong Trading Co. (“Nam Kwong Unincorporated”, an unincorporated company registered in Hong Kong) and 6% by another unrelated minority shareholder, which is a company registered in the PRC, according to their respective capital contribution. Pursuant to the Reorganization, Nam Kwong Unincorporated transferred the 94% interest in Hengfeng held by it to Nam Kwong. As a result, through Nam Kwong, Kobe Sport owns a 94% interest in Hengfeng. Both before and after the Reorganization, Nam Kwong Unincorporated, Nam Kwong and Kobe Sport have all been beneficially owned and controlled by Mr. Anding Lin, who is also the managing director of Hengfeng. NOTE 2SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of preparation These interim condensed consolidated financial statements are unaudited.In the opinion of management, all adjustments and disclosures necessary for a fair presentation of these interim condensed consolidated financial statements have been included.The results reported in the condensed consolidated financial statements for any interim periods are not necessarily indicative of the results that may be reported for the entire year. The (a) condensed consolidated balance sheet as of December 31, 2010, which was derived from audited financial statements, and (b) the unaudited interim condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and note disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading.These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying footnotes of the Company for the year ended December 31, 2010. These condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. The Reorganization has been accounted for as a common control transaction and a recapitalization of Hengfeng with retroactive effect in the accompanying financial statements. The financial statements have been prepared as if the existing corporate structure had been in existence throughout all periods and the Reorganization had occurred as of the beginning of the earliest period presented in the accompanying financial statements. As a result of the Share Exchange, which has been accounted for as a reverse acquisition using the purchase method of accounting, Kobe Sport (International) Company Limited is deemed to be the accounting acquirer (legal acquiree) and the Company to be the accounting acquiree (legal acquirer). Basis of consolidation These condensed consolidated financial statements include the financial statements of China Sports and its subsidiaries.All significant inter-company balances or transactions have been eliminated on consolidation. Use of estimates The preparation of these condensed consolidated financial statements in conformity with generally accepted accounting principles requires the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities and the related disclosure of contingent assets and liabilities at the date of these condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances.Accordingly, actual results may differ from these estimates under different assumptions or conditions. Accounts receivable Accounts receivable is stated at cost, net of an allowance for doubtful accounts. The Company maintains allowances for doubtful accounts for estimated losses resulting from the failure of customers to make required payments. The Company reviews the accounts receivable on a periodic basis and provides allowances where there is doubt as to the collectability of individual balances. In evaluating the collectability of individual receivable balances, the Company considers many factors, including the age of the balance, the customer’s payment history, its current credit-worthiness and current economic trends. F-6 CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES (FORMERLY KNOWN AS MONDO ACQUISITION III, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 2SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Inventories Inventories are stated at the lower of cost, determined on a weighted average basis, or market. Costs of inventories include purchase and related costs incurred in bringing the products to their present location and condition. Market value is determined by reference to selling prices after the balance sheet date or to management’s estimates based on prevailing market conditions. Management will write down the inventories to market value if it is below cost. Management also regularly evaluates the composition of its inventories to identify slow-moving and obsolete inventories to determine if a valuation allowance is required. Property, plant and equipment Property, plant and equipment are stated at cost less accumulated depreciation and accumulated impairment losses, if any. Gains or losses on disposals are reflected as gain or loss in the year of disposal. The cost of improvements that extend the life of property, plant and equipment are capitalized. These capitalized costs may include structural improvements, equipment and fixtures. All ordinary repair and maintenance costs are expensed as incurred. Depreciation for financial reporting purposes is provided using the straight-line method over the estimated useful lives of the assets as follows: Useful Life (In years) Buildings 50 Machinery 10 Office equipment 5 Prepaid land use rights Lease prepayments represent lump sum payments for land use rights in the PRC.The amount is expensed on a straight-line basis over the period of land use rights of 50 years. Impairment of long-lived assets The Company reviews and evaluates its long-lived assets for impairment when events or changes in circumstances indicate that the related carrying amounts may not be recoverable. Impairment is considered to exist if the total estimated future cash flows on an undiscounted basis are less than the carrying amount of the assets, including goodwill, if any. An impairment loss is measured and recorded based on discounted estimated future cash flows. In estimating future cash flows, assets are grouped at the lowest level for which there is identifiable cash flows that are largely independent of future cash flows from other asset groups. Revenue recognition Revenue is recognized when the following four revenue criteria are met: persuasive evidence of an arrangement exists, delivery has occurred, the selling price is fixed or determinable, and collectibility is reasonably assured. Sales revenue is recognized net of value added and sales related taxes, sales discounts and returns at the time when the merchandise is sold to the customer. Based on historical experience, management estimates that sales returns are immaterial and has not made allowance for estimated sales returns. Research and development costs Research and development costs are expensed as incurred. During the three months ended March 31, 2011 and 2010, research and development costs charged to administrative expense were $77,084 and $46,142, respectively. Advertising costs The Company expenses all advertising costs as incurred.The total amount of advertising costs charged to selling expense were $890,904 and $673,782 for the three months ended March 31, 2011 and 2010, respectively. Shipping and handling costs Substantially all costs of shipping and handling of products to customers are included in selling expense.Shipping and handling costs for the three months ended March 31, 2011 and 2010 were $0 and $5,312, respectively. F-7 CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES (FORMERLY KNOWN AS MONDO ACQUISITION III, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 2SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Foreign currency The Company uses the United States dollars (“U.S. Dollar” or “US$” or “$”) for financial reporting purposes.The PRC subsidiaries within the Company maintain their books and records in their functional currency, Chinese Renminbi (“RMB”), being the lawful currency in the PRC.Assets and liabilities of the PRC subsidiaries are translated from RMB into US Dollars using the applicable exchange rates prevailing at the balance sheet date.Items on the statement of operations are translated at average exchange rates during the reporting period.Equity accounts are translated at historical rates.Adjustments resulting from the translation of the Company’s financial statements are recorded as accumulated other comprehensive income. The exchange rates used to translate amounts in RMB into U.S. Dollars for the purposes of preparing the consolidated financial statements are based on the rates as published on the website of People’s Bank of China and are as follows: March31,2011 December31,2010 Balance sheet items, except for equity accounts US$1RMB 6.5564 US$1RMB 6.6227 Three months ended March 31, Items in the statements of income and cash flows US$1RMB 6.5832 US$1RMB 6.8269 No representation is made that the RMB amounts could have been, or could be, converted into U.S. dollars at the above rates. The value of RMB against U.S. dollars and other currencies may fluctuate and is affected by, among other things, changes in China’s political and economic conditions. Any significant revaluation of RMB may materially affect the Company’s financial condition in terms of U.S. dollar reporting. Income taxes The Company is subject to income taxes in the United States and other foreign jurisdictions where it operates. The Company accounts for income taxes in accordance with FASB ASC Topic 740, “Income Taxes”.FASB ASC Topic 740 requires an asset and liability approach for financial accounting and reporting for income taxes and allows recognition and measurement of deferred tax assets based upon the likelihood of realization of tax benefits in future years.Under the asset and liability approach, deferred taxes are provided for the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes.A valuation allowance is provided for deferred tax assets if it is more likely than not these items will either expire before the Company is able to realize their benefits, or that future deductibility is uncertain. Recent accounting pronouncements In July 2010, the FASB issued ASU 2010-20, “Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses”.This ASU amends Topic 310 to improve the disclosures that an entity provides about the credit quality of its financing receivables and the related allowance for credit losses. As a result of these amendments, an entity is required to disaggregate by portfolio segment or class certain existing disclosures and provide certain new disclosures about its financing receivables and related allowance for credit losses. For public entities, the disclosures as of the end of a reporting period are effective for interim and annual reporting periods ending on or after December 15, 2010. The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010. Except for the expanded disclosure requirements, the adoption of this ASU did not have a material impact on the Company’s consolidated financial statements. In January 2011, the FASB issued ASU No. 2011-01- Receivables (Topic 310): Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20. The amendments in this update temporarily delay the effective date of the disclosures about troubled debt restructurings in ASU No. 2010-20, Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses, for public entities. The delay is intended to allow the FASB time to complete its deliberations on what constitutes a troubled debt restructuring. The effective date of the new disclosures about troubled debt restructurings for public entities and the guidance for determining what constitutes a troubled debt restructuring will then be coordinated. This deferral will have no material impact on the Company’s consolidated financial statements. In January 2011, the FASB issued ASU No. 2011-02- Receivables (Topic 310): A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring. The amendments in this update provide additional guidance to assist creditors in determining whether a restructuring of a receivable meets the criteria to be considered a trouble debt restructuring For public companies, the new guidance is effective for interim and annual periods beginning on or after June 15, 2011, and applies retrospectively to restructurings occurring on or after the beginning of the fiscal year of adoption. Early application is permitted. The adoption of the provisions in ASU 2011-02 will have no material impact on the Company’s consolidated financial statements. F-8 CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES (FORMERLY KNOWN AS MONDO ACQUISITION III, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 2SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Recent accounting pronouncements (Continued) Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies that do not require adoption until a future date are not expected to have a material impact on the Company’s consolidated financial statements upon adoption. NOTE 3FAIR VALUE MEASUREMENTS AND FINANCIAL INSTRUMENTS ASC Topic 820, Fair Value Measurement and Disclosures, defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. This topic also establishes a fair value hierarchy which requires classification based on observable and unobservable inputs when measuring fair value. There are three levels of inputs that may be used to measure fair value: Level 1 - Quoted prices in active markets for identical assets or liabilities. Level 2 - Observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Determining which category an asset or liability falls within the hierarchy requires significant judgment. The Company evaluates its hierarchy disclosures each quarter. There were no assets or liabilities measured at fair value on a recurring basis as of March 31, 2011 or December 31, 2010. The carrying values of cash and cash equivalents, accounts receivables, accounts payable, other payables and accruals and due to a related party approximate their fair values due to their short maturities. NOTE 4ACCOUNTS RECEIVABLE, NET Accounts receivable consisted of the following: March 31, December 31, Accounts receivable $ $ Less: Allowance for doubtful accounts - - Accounts receivable, net $ $ Based on the Company’s assessment of collectibility, there has been no allowance for doubtful accounts provided as of March 31, 2011 or December 31, 2010 F-9 CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES (FORMERLY KNOWN AS MONDO ACQUISITION III, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 5INVENTORIES Inventories by major categories are summarized as follows: March 31, December 31, Raw materials $ $ Work in progress Finished goods $ $ Included in work in progress were inventories of $540,082 and $446,389 as of March 31, 2011 and December 31, 2010, respectively, which were at subcontractors’ locations. NOTE 6LAND USE RIGHTS The Company has recorded as prepaid land use rights the lump sum payments paid to acquire long-term interests to utilize the land underlying the Company’s buildings and production facility.This type of arrangement is common for the use of land in the PRC.The prepaid land use rights are expensed on the straight-line basis over the term of the land use rights of 50 years. The amounts expensed on prepaid land use rights for the three months ended March 31, 2011 and 2010 were $4,531 and $4,366, respectively. As of March 31, 2011, the estimated expense of the prepaid land use rights over each of the next five years will be $18,197 per annum. As of March 31, 2011, the deposit for land use rights represented the payment made by Hengfeng to acquire a 50-year right to use a parcel of land pursuant to the land use rights transfer agreement between Hengfeng and the PRC local land authority dated January 16, 2010, for a price of $7,626,136 (RMB50 million). The land will be used for the extension of Hengfeng’s existing factory buildings. As of March 31, 2011, the relevant formalities were not completed, hence Hengfeng has not yet obtained the legal title to the land use rights. On September 8, 2010, a supplemental agreement was signed whereby if the relevant formalities are not completed by September 6, 2011, the local land authority agreed to repay $4,575,682 (RMB30 million) on March 6, 2012 and the remaining balance of $3,050,454 (RMB20 million) plus interest accruing at 10% per annum on June 6, 2012 .An independent third party, Jinjiang Hengchao Co., Ltd. has guaranteed the repayment of the amount. Land use rights with a net carrying value of $180,864 and $177,921 as of March 31, 2011 and December 31, 2010, respectively, have been pledged as collateral against the short-term bank loans (see Note 9). NOTE 7PROPERTY, PLANT AND EQUIPMENT, NET March 31, December 31, Cost: Buildings $ $ Machinery Office equipment Total cost Less: Accumulated depreciation ) ) Net book value $ $ Depreciation expense for the three months ended March 31, 2011 and 2010 was $238,927 and $220,571, respectively. Buildings with a net book value of $1,005,192 and $1,012,396 as of March 31, 2011 and December 31, 2010, respectively, have been pledged as collateral against the short-term bank loans (see Note 9). F-10 CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES (FORMERLY KNOWN AS MONDO ACQUISITION III, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 8OTHER PAYABLES AND ACCRUALS March 31, December 31, Accrued staff costs $ $ Value added tax payable Other tax payable Accrued expenses - $ $ NOTE 9SHORT-TERM BANK LOANS Short-term bank loans consisted of the following loans granted by Industrial Bank Co., Ltd.: Annual interest rate Maturity date March 31, December 31, Collateral March 31, December 31, February 23, 2011 extended toFebruary 23, 2012 % % Guaranteed by a minority shareholder of Hengfeng and the general manager of Hengfeng $ $ March 4, 2011 extended toMarch 3, 2012 % % Guaranteed by third parties and the general manager of Hengfeng September 21, 2011 % % Guaranteed by third parties and the general manager of Hengfeng 228,784 226,493 March 31, 2011, extended to March 31, 2012 % % The Company’s land use right and buildings and guaranteed by third parties and the general manager of Hengfeng April 19, 2011, extended to April 19, 2012 with interest rate increased to 7.27% % % The Company’s land use right and buildings and guaranteed by the general manager of Hengfeng August 24, 2011 % % The Company’s land use right and buildings and guaranteed by the general manager of Hengfeng $ $ NOTE 10STATUTORY RESERVES In accordance with the PRC Companies Law, Hengfeng, the PRC subsidiary, is required to transfer 10% of its profits after tax, as determined in accordance with accounting standards and regulations of the PRC, to the statutory surplus reserve until such reserve reached 50% of registered capital of the Company’s PRC subsidiaries.The statutory surplus reserve is non-distributable.No transfer to statutory surplus reserves has been made during the three months end March 31, 2011 and 2010 as such reserves reached 50% of the registered capital of Hengfeng. F-11 CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES (FORMERLY KNOWN AS MONDO ACQUISITION III, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 11EMPLOYEE BENEFITS The full-time employees of the Company’s PRC subsidiary are entitled to staff welfare benefits, including medical care, welfare subsidies, unemployment insurance and pension benefits. The Company’s PRC subsidiary is required to accrue for these benefits based on certain fixed percentages of the employees’ salaries in accordance with the relevant regulations and to make contributions to the state-sponsored pension and medical plans out of the amounts accrued for medical and pension benefits. The total amounts charged to the statements of income for such employee benefits amounted to $110,596 and $21,835 for the three months ended March 31, 2011 and 2010, respectively. NOTE 12INCOME TAXES The Company is subject to income tax on an entity basis on income arising from the tax jurisdictions in which they operate. China Sports is subject to taxes in the U.S. Kobe Sport, being incorporated in the British Virgin Islands (“BVI”), is not subject to any income tax in the BVI. Nam Kwong and Kobe Brand are subject to Hong Kong income tax on their taxable income derived from trade or businesses carried out in Hong Kong at 16.5% for 2011 and 2010. Hengfeng is subject to PRC income taxes.On March 16, 2007, the PRC government promulgated a new tax law, China’s Unified Enterprise Income Tax Law (“New EIT Law”), which took effect from January 1, 2008. Under the New EIT Law, foreign-owned enterprises as well as domestic companies are subject to a uniform tax rate of 25%.Therefore, Hengfeng has been subject to an EIT rate of 25% on its taxable income for 2011 and 2010. The Company’s provision for income taxes consisted of: Three Months Ended March 31, Current – PRC $ $ Deferred - - $ $ A reconciliation of the provision for income taxes to the Company's effective income tax rate is as follows: Three Months Ended March 31, Pre-tax income $ $ United States federal corporate income tax rate 34
